Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark

This Office action has been issued in response to amendment filed on 12/23/2020. 
Claims 2-3, 8, 10-13, 15-17, 22, 24-27 and 29 are cancelled.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given subsequent to a telephone interview with Larry Vierra on 03/12/2021.


AMENDMENTS TO THE CLAIMS

The following is the list of claims that were amended:

Claim 1.	(Currently Amended) A method of interacting with a web page on the internet, the method comprising:
	receiving via a user interface an input or inputs indicative of content accessible via the Internet that a user may wish to access; and
	in response to the input or inputs, automatically:
using the input or inputs to identify one or more web pages for retrieval based on the input or inputs;
retrieving the identified one or more web pages; 
analysing by an analysis processing circuit a web page of the one or more web pages to identify an element or elements of interest in the web page; and
performing by an interaction processing circuit one or more operations in response to and based on the identification of the element or elements of interest in the web page, such that the one or more operations are performed automatically in response to the input or inputs, wherein the one or more operations comprise 

(i) classifying the web page as being in a particular state based on the identified element or elements of interest in the web page, and then performing one or more operations in response to and based on the determined state of the web page so as to move the web page into a different state; and
(ii) displaying in the user interface content corresponding to the identified element or elements of interest in the web page, wherein the content comprises a set of one or more interactive elements that can be activated by 

Claim 14.	(Currently Amended) An apparatus for interacting with a web page on the Internet, the apparatus comprising:
an input processing circuit configured to use an input or inputs indicative of content accessible via the Internet that a user may wish to access to identify one or more web pages for retrieval based on the input or inputs;
an analysis circuit configured to analyse a web page of the one or more web pages to identify an element or elements of interest in the web page; and
an interaction circuit configured to perform one or more operations in response to and based on the identification of the element or elements of interest in the web page;
wherein the apparatus is configured for the interaction circuit to perform the one or more operations automatically in response to the input or inputs being received via a user interface;
and wherein 

(i)	the analysis circuit is configured to classify the web page as being in a particular state based on the identified element or elements of interest in the web page, and the one or more 
ii)	the apparatus further comprises a composition circuit, and the one or more operations comprise triggering the composition circuit to display in the user interface content corresponding to the identified element or elements of interest in the web page, wherein the content comprises a set of one or more interactive elements that can be activated by the user via the user interface, and wherein one or more interactive elements in the set of one or more interactive elements are mapped to at least one corresponding interactive element in the web page, such that activation by the user of the one or more interactive elements in the user interface will cause the activation of the at least one corresponding interactive element in the web page.

Claim 30.	(Currently Amended) A data processing system comprising:
a main memory;
a display;
a central processing unit; and
input processing software code executing on the central processing unit, configured to use an input or inputs indicative of content accessible via the Internet that a user may wish to access to identify one or more web pages for retrieval based on the input or inputs;
browser software code executing on the central processing unit, configured to retrieve the one or more web pages from the Internet;
analysis software code executing on the central processing unit configured to analyse a retrieved web page of the one or more web pages to identify an element or elements of interest in the web page; and

wherein the data processing system is configured for the interaction software code to perform the one or more operations automatically in response to the input or inputs being received via a user interface;
and wherein 

(i)	the analysis software code is configured to classify the web page as being in a particular state based on the identified element or elements of interest in the web page, and the one or more operations comprise one or more operations performed in response to and based on the determined state of the web page so as to move the web page into a different state; and
(ii)	the system further comprises composition software code, and the one or more operations comprise triggering the composition software code to cause content to be displayed in the user interface corresponding to the identified element or elements of interest in the web page, wherein the content comprises a set of one or more interactive elements that can be activated by the user via the user interface, and wherein one or more interactive elements in the set of one or more interactive elements are mapped to at least one corresponding interactive element in the web page, such that activation by the user of the one or more interactive elements in the user interface will cause the activation of the at least one corresponding interactive element in the web page.

Claim 31.	(Currently Amended) A non-transitory computer readable storage medium comprising computer software code which when executing on a processor performs a method of interacting with a web page on the internet, the method comprising:
receiving via a user interface an input or inputs indicative of content accessible via the Internet that a user may wish to access; and
	in response to the input or inputs, automatically:
using the input or inputs to identify one or more web pages for retrieval based on the input or inputs;
retrieving the identified one or more web pages;
analysing a web page of the one or more web pages to identify an element or elements of interest in the web page; and
performing one or more operations in response to and based on the identification of the element or elements of interest in the web page, such that the one or more operations are performed automatically in response to the input or inputs, wherein the one or more operations comprise 

(i)	classifying the web page as being in a particular state based on the identified element or elements of interest in the web page, and then performing one or more operations in response to and based on the determined state of the web page so as to move the web page into a different state; and
(ii)	displaying in the user interface content corresponding to the identified element or elements of interest in the web page, wherein the content comprises a set of one or more interactive elements that can be activated by the user via the user interface, and wherein one or more interactive 

Allowance

Claims (1, 4-6, 7, 9), (14, 18-21, 23, 28), 30 and 31 are allowable.

Reason for Allowance

The cited arts of record, Yao et al. US Patent Application Publication US 20160162503 Al (hereinafter Yao) teaches browsing and accessing different services via internet. 
Claims (1-10) and (11-20) are allowable. Independent claims 1, 14, 30 and 31 are allowable because the prior arts of record do not teach receiving inputs and analyzing the requested pages for elements of interest. Upon the analysis, performing operations that include classifying the pages state based on the identified elements and displaying a user interface content that corresponds to the identified elements that can be activated by the users. 
The cited arts of record, Yao et al. US Patent Application Publication US 20160162503 Al (hereinafter Yao) do not explicitly disclose, teach, or suggest the claimed limitations of:

analysing by an analysis processing circuit a web page of the one or more web pages to identify an element or elements of interest in the web page; and

(i) classifying the web page as being in a particular state based on the identified element or elements of interest in the web page, and then performing one or more operations in response to and based on the determined state of the web page so as to move the web page into a different state; and
(ii) displaying in the user interface content corresponding to the identified element or elements of interest in the web page, wherein the content comprises a set of one or more interactive elements that can be activated by the user via the user interface, and wherein one or more interactive elements in the set of one or more interactive elements are mapped to at least one corresponding interactive element in the web page, such that activation of the one or more interactive elements in the user interface by the user will cause the activation of the at least one corresponding interactive element in the web page.  
 (in combination with all other features in the claim).
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144